Per Curiam.
Defendant Timothy Morton was tried and convicted in the Recorder’s Court of the City of Detroit on separate counts in the same information of (1) possession of a stolen vehicle in violation of CLS 1961, § 257.254 (Stat Ann 1968 Rev § 9.1954) and (2) unlawfully driving away a motor vehicle in violation of CL 1948, § 750.413 (Stat Ann 1954 Rev § 28.645). From this nonjury conviction of separate crimes defendant appeals. He questions the validity of simultaneous prosecution and conviction on both counts.
A joinder of counts in the same information charging several offenses which are distinct in point of law but spring out of substantially the same transaction or are so connected in their facts as to make them substantially the same transaction, or connected series of facts, is not sufficiently prejudicial to defendant as to warrant compelling an election between counts by the people. People v. Kruper (1954), 340 Mich 114.
Affirmed.